Exhibit23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Heritage Financial Group, Inc HeritageBank of the South 401(k) Plan We consent to the incorporation by reference in Registration Statements No. 333-130291 and 333-171894 of Heritage Financial Group, Inc. on Form S-8 of our report dated June 26, 2012, appearing in this Annual Report on Form 11-K of HeritageBank of the South 401(k) Plan for the year ended December 31, 2011. /s/MAULDIN & JENKINS, LLC Birmingham, Alabama June 26, 2012
